DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 22nd, 2022 has been entered. Claims 1, 24 and 25 have been amended. Claims 12 and 13 have been canceled. Claims 1-11 and 14-25 remain pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-17 are dependent upon claims which have been canceled in the amendment filed September 22nd, 2022. For examination purposes, claim 14 is treated as if it is dependent on claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14-17, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Ilmer et al. (EP 2810901). 
Regarding claim 1, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper (Paragraph 0003 lines 1-7) comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object (Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup (Fig. 2 #110 “vacuum distributor”) wherein the suction tube comprises a first air inlet (Fig. 3 #138 “vacuum aperture”) in fluid communication with the air hole (Fig. 3 #114 in fluid communication with #138) at one end (Fig. 3 lower end of #102) of the suction tube and an air outlet (Fig. 3 upper part of #102) remote from the one end of the suction tube wherein a path of the air flow is between the air inlet and the air outlet (Fig. 3 see arrow indicating path of air flow); 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102).
Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein a blow tube is coupled to the suction tube and the blow tube is configured to unblock the suction tube, wherein the blow tube comprises a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube and the path of the air flow between the air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis; wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube. 
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein a blow tube (Fig. 1 #12) is coupled to the suction tube (Fig. 1 #2) and the blow tube is configured to unblock the suction tube (Paragraph 0029 lines 1-7), wherein the blow tube (Fig. 1 #12) comprises a longitudinal axis (Fig. 1 axis of #12) and a first air inlet (Fig. 1 #12 meeting with #6) at one end of the blow tube (Fig. 1 upper end of #12) and an air outlet (Fig. 2b #12 meeting with #19) at the other end of the blow tube (Fig. 1 lower end of #12) wherein the air outlet of the blow tube (Fig. 2b #12 meeting with #19) is coupled to the air outlet of the suction tube (Fig. 2b #8, Paragraph 0025 lines 6-14) and the path of the air flow between the air inlet of the blow tube (Fig. 1 #12 meeting with #6) and the air outlet of the blow tube (Fig. 2b #12 meeting with #19) is substantially along the longitudinal axis (Fig. 2b #23 shows axis of #12); 
wherein the blow tube (Fig. 1 #12) comprises a second air inlet (Fig. 1 #17) in fluid communication with an air source (Paragraph 0030 lines 10-16, Paragraph 0032 lines 1-2) and the second air inlet (Fig. 1 #17) of the blow tube is between the first air inlet (Fig. 1 #12 meeting with #6) of the blow tube and the air outlet (Fig. 1 #12 meeting with #19) of the blow tube. Ilmer et al. (EP 2810901) explains that loose particles  may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube coupled to the suction tube and configured to unblock the suction tube, comprising a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube, wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube, and the path of the air flow between the air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis, wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 3, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a longitudinal axis (Fig. 3 axis along #102). 
Regarding claim 4, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the first air inlet (Fig. 3 #138 “vacuum aperture”) is substantially aligned with the longitudinal axis (Fig. 3 axis along #102) at the one end of the suction tube (Fig. 3 #138 at lower end of #102) and the air outlet (Fig. 3 upper part of #102) is at the other end of the suction tube.
Regarding claim 5, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the air hole (Fig. 3 hole in #114) is aligned with the longitudinal axis of the suction tube (Fig. 3 axis along #102). 
Regarding claim 6, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the air source (Fig. 4 “pressurized air”) is pressurized. 
Regarding claim 7, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is aligned with the longitudinal axis of the suction tube (Fig. 4 axis of opening of #302 “internal chamber” is aligned with axis along #102). 
Regarding claim 8, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is an annular opening (Fig. 4 opening of #302 “internal chamber” is annular).
Regarding claim 9, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the annular opening (Fig. 4 opening of #302 “internal chamber” is annular) is coaxial with the longitudinal axis of the suction tube (Fig. 4 opening of #302 coaxial with axis of #102).
Regarding claim 10, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the annular opening (Fig. 4 opening of #302 “internal chamber” is annular) comprises an oblique opening such that pressurized air (Fig. 4 “pressurized air”) is introduced in a direction towards the air outlet (Fig. 4 see direction of arrows along #304 towards upper part of #102). 
Regarding claim 11, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein the second air inlet (Fig. 4 #103 “air inlet”) is mounted on the side of the suction tube (Fig. 4 #103 mounted on side of #102). 
Regarding claim 14, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is not identical to the blow tube. 
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein the suction tube (Fig. 1 #2) is not identical to the blow tube (Fig. 1 #12). 
As stated previously, Ilmer et al. (EP 2810901) explains that loose particles may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 15, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the longitudinal axis of the blow tube is aligned with the longitudinal axis of the suction tube. 
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein the longitudinal axis of the blow tube (Fig. 1 axis of #12) is aligned with the longitudinal axis of the suction tube (Fig. 1 axis of #2).
As stated previously, Ilmer et al. (EP 2810901) explains that loose particles may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 16, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein a valve (Paragraph 0109 lines ) selectively causes a flow of air to the second air inlet of the suction tube (Fig. 4 #103 “air inlet”). Regan et al. lacks teaching a second air inlet of the blow tube in fluid communication with a valve. 
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein the second air inlet of the blow tube (Fig. 1 #17) is in fluid communication with a valve (Fig. 1 #15). 
As stated previously, Ilmer et al. (EP 2810901) explains that loose particles may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 17, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper wherein a valve (Paragraph 0109 lines ) selectively causes a flow of air to the second air inlet of the suction tube (Fig. 4 #103 “air inlet”). Regan et al. lacks teaching wherein the valve is configured to selectively cause a flow of air to the second air inlet of the blow tube.
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein the valve (Fig. 1 #15) is configured to selectively cause a flow of air to the second air inlet of the blow tube (Paragraph 0030 lines 10-16)
As stated previously, Ilmer et al. (EP 2810901) explains that loose particles may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 22, Regan et al. (US 2013/0127192) teaches waste sorting robot comprising a waste sorting robot gripper according to claim 1 (see claim 1 above). 
Regarding claim 24, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object ((Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup wherein the suction tube comprises a longitudinal axis (Fig. 3 axis of #102) and a first air inlet (Fig. 3 #138 “vacuum aperture”) in fluid communication with the air hole (Fig. 3 hole in #114) at one end of the suction tube (Fig. 3 #114 in fluid communication with #138) and an air outlet (Fig. 16 upper part of #102) at the other end of the suction tube wherein a path of the air flow is between the air inlet and the air outlet is substantially along the longitudinal axis (Fig. 3 see arrow indicating path of air flow); 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102).
Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is coupled to a blow tube configured to unblock the suction tube, the blow tube comprising a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube and the path of the air flow between the first air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis; wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube.
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein the suction tube (Fig. 1 #2) is coupled to a blow tube (Fig. 1 #12) configured to unblock the suction tube (Paragraph 0029 lines 1-7), the blow tube comprising a longitudinal axis (Fig. 1 axis of #12) and a first air inlet (Fig. 1 #12 meeting with #6) at one end of the blow tube (Fig. 1 upper end of #12) and an air outlet (Fig. 2b #12 meeting with #19) at the other end of the blow tube (Fig. 1 lower end of #12) wherein the air outlet of the blow tube (Fig. 2b #12 meeting with #19) is coupled to the air outlet of the suction tube (Fig. 2b #8, Paragraph 0025 lines 6-14) and the path of the air flow between the first air inlet of the blow tube (Fig. 1 #12 meeting with #6) and the air outlet of the blow tube (Fig. 2b #12 meeting with #19) is substantially along the longitudinal axis (Fig. 2b #23 shows axis of #12); wherein the blow tube (Fig. 1 #12) comprises a second air inlet (Fig. 1 #17) in fluid communication with an air source (Paragraph 0030 lines 10-16, Paragraph 0032 lines 1-2) and the second air inlet (Fig. 1 #17) of the blow tube is between the first air inlet (Fig. 1 #12 meeting with #6) of the blow tube and the air outlet (Fig. 1 #12 meeting with #19) of the blow tube. 
Ilmer et al. (EP 2810901) explains that loose particles  may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube coupled to the suction tube and configured to unblock the suction tube, comprising a longitudinal axis and a first air inlet at one end of the blow tube and an air outlet at the other end of the blow tube, wherein the air outlet of the blow tube is coupled to the air outlet of the suction tube, and the path of the air flow between the air inlet of the blow tube and the air outlet of the blow tube is substantially along the longitudinal axis, wherein the blow tube comprises a second air inlet in fluid communication with an air source and the second air inlet of the blow tube is between the first air inlet of the blow tube and the air outlet of the blow tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Regarding claim 25, Regan et al. (US 2013/0127192) teaches a waste sorting robot gripper comprising: 
a suction cup (Fig. 2 #110 “vacuum distributor”) engageable with the surface of a waste object ((Paragraph 0025 lines 4-5), the suction cup having an air hole (Fig. 3 hole in #114) for evacuating air from the suction cup; 
a suction tube (Fig. 3 #102 “vacuum generator”) coupled to the suction cup wherein the suction tube comprises a longitudinal axis (Fig. 3 axis of #102) and a first air inlet  (Fig. 3 #138 “vacuum aperture”) in fluid communication with the air hole (Fig. 3 hole in #114) at one end of the suction tube (Fig. 3 #102 “vacuum generator”) and an air outlet (Fig. 16 upper part of #102) at the other end of the suction tube wherein a path of the air flow is between the air inlet and the air outlet is substantially along the longitudinal axis (Fig. 3 see arrow indicating path of air flow); 
wherein the suction tube (Fig. 3 #102 “vacuum generator”) comprises a second air inlet (Fig. 4 #103 “air inlet”) in fluid communication with an air source (Fig. 4 “pressurized air”), the second air inlet (Fig. 4 #103 “air inlet”) being between the first air inlet (Fig. 3 #138 “vacuum aperture”) and the air outlet (Fig. 3 upper part of #102) and the second air inlet (Fig. 4 #103 “air inlet”) is in fluid communication with a valve (Paragraph 0109 lines 11-15) for selectively causing a flow of air to the second air inlet (Fig. 4 #103 “air inlet”) of the suction tube wherein the valve is configured to selectively cause a flow of air to either the second air inlet of the suction tube (Fig. 4 #103 “air inlet”) or a flow of air to the blow tube.
Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube is coupled to a blow tube configured to unblock the suction tube.
Ilmer et al. (EP 2810901) teaches a waste sorting gripper (Paragraph 0001 lines 1-3, Paragraph 0024 lines 7-9) wherein a suction tube (Fig. 1 #2) is coupled to a blow tube (Fig. 1 #12) and the blow tube is configured to unblock the suction tube (Paragraph 0029 lines 1-7). Ilmer et al. (EP 2810901) explains that loose particles  may be released while engaging an item, which may lead to fouling and clogging (Paragraph 0004 lines 2-7), and by reversing the flow in the system, any particles that may have been released can be blown off (Paragraph 0029 lines 1-15). Additionally, Ilmer et al. states that in situations where sticky products may have been released while engaging an item, it may be necessary to build up an overpressure to facilitate releasing of the product (Paragraph 0029 lines 21-23), and explains that this may be achieved by including a second air inlet (Paragraph 0033 lines 1-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the blow tube coupled to the suction tube and configured to unblock the suction tube as taught by Ilmer et al. (EP 2810901) in order to unblock particles or sticky products which may cause clogging in a waste sorting gripper. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Ilmer et al. (EP 2810901) and further in view of Puhl et al. (US 5626378). 
Regarding claim 2, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein an air outlet is mounted on a side of the suction tube. 
Puhl et al. (US 5626378) teaches a suction gripper (Col. 1 lines 4-6) wherein a suction tube (Fig. 3 #26) comprises an air outlet (Fig. 3 #33) which is mounted on the side of the suction tube (Fig. 3 #33 on side of #26). Puhl et al. explains that this air outlet is able to vent air directly to the atmosphere (Col. 3 lines 54-56), and through this orientation, it is possible to provide suction to a suction cup wherein the device generates its own partial vacuum (Col. 2 lines 41-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include the air outlet mounted on the side of the suction tube as taught by Puhl et al. (US 5626378) in order to vent air from a suction tube without interfering with the partial vacuum being generated within the device, thus creating a more reliable device.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Ilmer et al. (EP 2810901) and further in view of Ilich (US 2005/0218677). 
Regarding claim 18, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the suction tube comprises an opening for receiving a cleaning tool. 
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the suction tube (Fig. 11 #12 “vacuum housing”) comprises an opening (Fig. 11 bottom opening of #12) for receiving a cleaning tool (Fig. 11 #130 “cleaning solution”). Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the system (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 19, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is one or more of a moveable cleaning tool, a moveable cleaning brush, a water jet, or an air jet.
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the cleaning tool (Fig. 11 #130 “cleaning solution”) is one or more of a moveable cleaning tool, a moveable cleaning brush, a water jet (Paragraph 0037 lines 1-12), or an air jet. Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the system (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 20, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is mounted in the opening and arranged to move between a retracted position and an extended position whereby the cleaning tool intersects with the air flow path between the first air inlet and the air outlet.
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is mounted (Paragraph 0037 lines 3-4) in the opening (Fig. 11 bottom opening of #12) and arranged to move between a retracted position and an extended position (Paragraph 0037 lines 2-7) whereby the moveable cleaning tool intersects with the air flow path between the first air inlet (Fig. 2 #20a “inlet”) and the air outlet (Fig. 3 #20b “outlet”). Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the system (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Regarding claim 21, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot gripper wherein the cleaning tool is moveable substantially along the longitudinal axis of the suction tube.  
Ilich (US 2005/0218677) teaches a waste sorting robot gripper wherein the moveable cleaning tool (Fig. 11 #130 “cleaning solution”) is moveable substantially along the longitudinal axis of the suction tube (Paragraph 0037 lines 8-10). Ilich states that the suction tube is cleaned in order to remove contaminants which may clog the suction tube (Paragraph 0037 lines 8-10), therefore providing a more reliable device. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a cleaning tool as taught by Ilich (US 2005/0218677) in order to avoid contaminants clogging a system, thus providing a more reliable device. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Regan et al. (US 2013/0127192) in view of Ilmer et al. (EP 2810901) and further in view of Lukka et al. (US 2018/0036774). 
Regarding claim 23, Regan et al. (US 2013/0127192) lacks teaching a waste sorting robot wherein the waste sorting robot is a waste sorting gantry robot. 
Lukka et al. (US 2018/0036774) teaches a waste sorting robot (Paragraph 0031 lines 4-6) wherein the waste sorting robot is a waste sorting gantry robot (Paragraph 0024 lines 5-7 “linear robots”). Lukka et al. explains that this robot is capable of operating above a conveyor such that the grasping element (suction cup) can be moved to a specific location above a conveyor belt to grasp a specific item and move it to the correct location (Paragraph 0032 line 1-Paragraph 0033 line 8). Additionally, a robot of this type may be able to adjust to conditions within a system such as conveyor speed while still accurately grasping an item in an optimal manner (Paragraph 0046 lines 3-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Regan et al. (US 2013/0127192) to include a waste sorting gantry robot as taught by Lukka et al. (US 2018/0036774) in order to provide a more accurate device which may operate in a more optimal manner. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 13, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653